Timothy Lynn /s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       July 29, 2015

                                   No. 04-15-00205-CR

                                THE STATE OF TEXAS,
                                      Appellant

                                            v.

                                  Timothy Lynn SIMON,
                                        Appellee

                 From the County Court at Law No. 5, Bexar County, Texas
                                 Trial Court No. 458712
                        Honorable John Longoria, Judge Presiding


                                      ORDER

       The Appellant’s Motion for Extension of Time to file the Brief is GRANTED. Time is
extended to August 6, 2015.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of July, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court